Allen, J.
By the Pub. Sts. c. 101, § 6, “ all buildings, places, or tenements . . . used for the illegal keeping or sale of intox*389icating liquor, shall be deemed common nuisances.” The complaint against the defendant charged that during a specified time he kept and maintained “ a certain place, to wit, a hotel,” used for that purpose. The objection taken on the part of the defendant is that a hotel or other building cannot be considered as a “place” within the meaning of the statute; that therefore the complaint in this particular is repugnant to itself, and that proof of keeping the hotel for the illegal purpose will not support the averment of keeping a place. There is certainly a technical argument of some force in support, of this objection; but we think it would be too strict a construction of the statute to hold that a “ place ” must necessarily be exclusive of a building.
In common speech, a hotel is a place; and the enumeration of buildings, places, and tenements does not necessarily have the effect to require that a building shall not be described as a place. No doubt the word “place” may include what could not properly be described as a building or tenement, but it does not follow that it may not include both. We find nothing in the previous decisions upon this statute which requires the strict construction contended for. Exceptions overruled.